Citation Nr: 0928979	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 
and from September 1999 to March 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's left shoulder tendonitis and left arm 
lymphedema is manifested by pain, swelling, fatigue, and loss 
of muscle strength.  The disorder requires the near 
continuous use of a compression garment that limits motion.  
The Veteran retains the ability to grip objects with the left 
hand.  There is remaining effective function in excess of 
that which would be equally well served by an amputation 
stump at the site of election below the elbow with the use of 
a suitable prosthesis.  


CONCLUSION OF LAW

The criteria for special monthly compensation for loss of use 
of the left hand have not been met.  38 U.S.C.A. § 1114 (k) 
(West 2002); 38 C.F.R. § 3.350(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In February 2005, the RO provided notice that did not meet 
these requirements.  The notice discussed the criteria for 
special monthly compensation based on the need for aid and 
attendance, for a disability rated as total with additional 
disabilities, and for housebound status.  The notice did not 
address the criteria for loss of use of an upper extremity or 
the types of evidence other than medical evidence that would 
be considered or that evidence would be considered to show 
the functional loss imposed by the disability.  In order to 
determine whether to proceed with the adjudication, the Board 
will examine whether the error was prejudicial to the 
appellant and affected the essential fairness of the 
adjudication. 

The Board finds that the lack of notice did not affect the 
essential fairness of the adjudication.  In August 2004, the 
Veteran provided correspondence and medical records from a 
private physical therapist, records of employment 
applications, and a written statement describing the 
functional loss associated with her left upper extremity.  
The Veteran provided additional descriptions of incapacities 
in a February 2005 statement and in a June 2005 notice of 
disagreement.  Therefore, the Board concludes that the 
appellant had actual knowledge of the requirements to 
substantiate a claim for special monthly compensation for the 
loss of use of an extremity and that there is no prejudice to 
the appellant to proceed with the adjudication.  Moreover, 
the rating decision and the statement of the case provided 
her with the applicable criteria for payment of special 
monthly compensation for the disability and the reasons for 
denying her claim.  Accordingly, a reasonable person would be 
expected to understand what is required to substantiate her 
claim.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Air Force and the U.S. Army.  
She received a medical disability discharge at the end of her 
Army service following surgery and therapeutic treatment for 
breast cancer and lymphoma.  The Veteran has been granted 
service connection for several residuals of this disease and 
its treatment including lymphedema of the left arm and 
tendonitis of the left shoulder.  The Veteran is currently 
rated as totally disabled and receives SMC for the anatomical 
loss of two creative organs and both breasts.  She contends 
that she experiences a loss of use of the left arm.   

Special monthly compensation (SMC) for the loss of use of one 
arm is not specifically addressed in the relevant statute and 
regulation.  SMC is payable for loss of the use of one hand.  
38 U.S.C.A. § 1114 (k).  Loss of use of a hand will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow with the use of a 
suitable prosthesis.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping and manipulation could be accomplished equally well 
by an amputation stump with a prosthesis.  An example is 
complete ankylosis of two major joints of an extremity.  
38 C.F.R. § 3.350 (a) (2).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

In a May 2003 letter, a rehabilitation therapist described 
the nature of lymphedema, risks for future complications, and 
methods of management of the disorder.  The therapist noted 
that the Veteran was impaired for the long term with fatigue 
in the affected upper extremity, with stiffness and pain in 
the shoulder, elbow, and hand.  The Veteran was subject to 
increased infection due to lost lymph nodes and vessels.  The 
therapist indicated that management of the disorder included 
daily wearing of compression garments, diligent nighttime 
compression, daily range of motion exercises, attention to 
skin care to prevent infection, and routine follow-up medical 
care.  In an attached April 2003 progress note, the therapist 
noted that the Veteran was making progress with self-
bandaging techniques but needed to improve the degree of 
tension achieved.  The therapist noted a 63 percent reduction 
in circumferential extremity measurements, no level of pain, 
and a full range of motion and strength.  

In January 2004, a VA examiner noted brawny edema of the 
entire left arm extending to the proximal fingers.  The 
Veteran wore a compression stocking over the left arm.  Range 
of motion of the left shoulder was zero to 105 degrees 
extension, zero to 80 degrees abduction, and zero to 90 
degrees internal and external rotation.  The examiner did not 
note a complete functional test of the left hand but did note 
a full range of motion of the thumb.  The examiner noted that 
the decreased range of motion did give the Veteran a moderate 
amount of physical impairment.  

In July 2004, a VA occupational therapist noted the Veteran's 
report of having difficulty performing carrying tasking in 
her activities of daily living when her left arm was swollen.  
The difference in circumferential girth between the right and 
left upper extremities measured at ten locations from the 
wrist to eighteen inches above the wrist varied from 0.5 
centimeters to 5.2 centimeters greater on the left.  The 
therapist evaluated the results as an increase of edema on 
the left of 31 percent when compared to the right side.  The 
therapist noted range of motion and strength from shoulder to 
finger on both sides as within functional limits.  The 
therapist provided massage and instructed the Veteran on an 
exercise program to reduce the girth and increase the range 
of motion.   

In an August 2004 statement, the Veteran noted that she 
experienced a painful left shoulder and had difficulty 
managing the lymphedema.  She noted that she used her right 
arm for nearly all activities, was unable to wash dishes, 
wash her hair, or lift more than 25 pounds with both arms.  
Swelling and the compression garment prohibited wearing a 
sleeved shirt, making her disability visible and negatively 
influencing her ability to be accepted for many jobs.  The 
Veteran submitted a computer record that showed physical 
qualifications for jobs using her education and military 
experience that she was now unable to meet because of an 
inability to lift and perform the required upper body tasks.  
In a February 2005 letter, the Veteran stated that her left 
arm was not dominant but that many activities require the use 
of both arms.  She reported that she received assistance from 
family members in dressing, bathing, cooking, and cleaning to 
prevent swelling and aching of her left arm.  Over-use of the 
unaffected arm caused ache and stiffness on the dominant 
side.  

In February 2005, a VA physician noted a review of the claims 
file including the history of cancer and lymphedema 
treatment.  The physician noted the Veteran's reports of 
constant, pressure-like pain in the left arm that was more 
severe at night and during rainy weather with fatigue after 
use.  The Veteran reported an inability to lift items and 
fold clothes and needed help dressing, grooming, and cooking.  
The Veteran reported that she could move all joints but 
experienced a decrease in range of motion and pain in the 
left shoulder.  On examination, the physician noted that the 
circumference of the left arm above and below the elbow was 
approximately one to two inches greater on the left than on 
the right.  The arm was not tender to palpation, but there 
was left upper arm numbness and decreased motor strength 
compared to the right side.  The Veteran was able to pronate 
and suppinate the forearm and to flex the elbow from zero to 
100 degrees.  The Veteran was able to squeeze the left hand 
but with decreased strength and was able hold a pen in the 
left hand.  The physician noted that most likely the use of 
her left hand was limited secondary to decreased motor 
strength and pain.  The lymphedema interfered with 
approximately 50 percent of the Veteran's daily activities.  

In a June 2005 notice of disagreement, the Veteran noted that 
the previous examinations were performed without the 
compression sleeve.  The Veteran contended that the 
compression garment was a prosthesis and that consideration 
should be given under 38 C.F.R. § 3.350 for muscle atrophy 
caused by prosthesis.  The Veteran noted that she was 
required to wear the devices at all times to manage the 
disorder.  She also noted that she used several pain 
medications.  In July 2006, the Veteran stated that her arm 
remained swollen due to retained fluid and became easily 
fatigued.  She noted that daily activities were limited as a 
result of swelling, fatigue, and limited movement.  

The Board first notes that prosthesis is defined as an 
artificial substitute for a missing body part.  Dorland's 
Illustrated Medical Dictionary, 1367, 28th Ed. (1994).  The 
applicable regulation addresses the loss of use of the hand 
and does not include restrictions that may be imposed by 
mitigating devices.  Nevertheless, the Board will take into 
consideration the limitations imposed by the compression 
garment that is best characterized as an orthopedic appliance 
and not a prosthesis.  Although the appliance is prescribed 
for use nearly continuously to control swelling, it is 
capable of removal by the Veteran. 

Regrettably, the Board concludes that special monthly 
compensation for loss of use of the left hand is not 
warranted.  The regulatory standard for loss of use of the 
hand requires a loss of function to the extent that no 
effective function remains other than that which would be 
equally well served by an amputation.  The Veteran is able to 
use her hand although she experiences aching, stiffness, 
decreased motor strength and pain.  She is able to hold a pen 
and squeeze the left hand.  The Board acknowledges the 
Veteran's statements regarding the need for the use of a 
compression sleeve at all times and especially when 
performing any activities.  She reported that the sleeve 
imposes additional restrictions of motion and results in 
muscle atrophy and weakness such that she requires assistance 
in several daily activities.  The Veteran is competent to 
report on the observable symptoms and limitations of function 
and the Board concludes that her lay statements are credible.  
Although the Veteran obtains assistance in the performance of 
several functions, the Board notes that the loss of function 
on the left side is not complete.  The Veteran does retain 
the ability to use her left hand and is able to grip objects 
and to manipulate the hand to perform some tasks with the 
left arm albeit with difficulty.  Moreover, there is no 
evidence of complete ankylosis of two major joints.  The 
Board concludes that the Veteran has not lost the use of the 
left hand such that there is no remaining effective function 
other than that which would be equally well served by an 
amputation stump with the use of a suitable prosthesis and 
therefore the criteria for special monthly compensation have 
not been met.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
							

	(CONTINUED ON NEXT PAGE)



ORDER

Special monthly compensation for loss of use of the left hand 
is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


